Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 1 of 50 PageID #:
                                  4841




                        EXHIBIT 4
     September 23, 2019                                                       Jeffrey S. Ginsberg
                                                                              Partner
                                                                              212.336.2630
                                                                              jginsberg@pbwt.com
     By Email Attachment

     Steven Feldman
     Hueston Hennigan LLP
     523 West 6th Street
     Suite 400
     Los Angeles, CA 90014
     sfeldman@hueston.com

            Re:     Peloton Interactive, Inc. v. Flywheel Sports, Inc., No. 18-cv-00390-RWS-RSP
                    Flywheel Demand for Dismissal of Complaint and Compensation


     Dear Mr. Feldman:

             Please accept this letter as the demand of Flywheel Sports, Inc. ("Flywheel") that Peloton
     Interactive, Inc. ("Peloton") immediately dismiss its Second Amended Complaint (Dkt. No. 64,
     the "Complaint"), reimburse Flywheel its attorneys' fees and costs, and provide Flywheel other
     relief detailed below.

              As demonstrated by documents produced in this litigation, including the July 2011
     "Flywheel@Home" business plan outline attached hereto and produced at FLYWHEEL0012411-
     40 (hereafter, the "Flywheel@Home Plan"), the alleged inventive concepts and elements that are
     the core of Peloton's business and that are claimed in the patents issued to Peloton founder John
     Foley et al., do not appear to have been created by Mr. Foley, and instead appear to have been
     misappropriated from confidential proprietary concepts developed by Flywheel. In short, it
     appears that there is no basis in fact both for Mr. Foley's story of how he conceived of the idea
     for an at-home competitive exercise bike (as described and claimed in Mr. Foley's/Peloton's
     patents) and for Peloton's claims  for infringement of those patents asserted in this litigation.
                                      4842
     Accordingly, for at least these reasons,Filed
Case 2:18-cv-00390-RWS-RSP   Document  173-4   the 01/02/20
                                                   Complaint  must
                                                            Page 2 of be dismissed.
                                                                      50 PageID #:


     A.     Peloton's Allegations in This Lawsuit

             Peloton's Complaint alleges that in late 2011 Mr. Foley conceived of the idea for "a new
     category of fitness equipment" consisting of an at-home exercise bike capable of receiving
     streamed live and on-demand videos of cycling classes, and sensing, comparing, and displaying
     on a "leaderboard" performance parameters of the users. Mr. Foley and Peloton claim that Mr.
     Steven Feldman
     September 23, 2019
     Page 2

     Foley's "invention" was conceived by him in order to solve a problem Mr. Foley had experienced
     and observed.1

             The Complaint also alleges that Peloton's purported invention improved upon existing in-
     studio competitive cycling classes that utilized exercise bikes capable of sensing, comparing, and
     displaying on a "leaderboard" performance parameters of the users (like the bikes used in classes
     offered by Flywheel at the time), because it "recreates . . . the real-time competition and
     community engagement that has made in-studio classes so popular" while "allowing riders the
     flexibility to access cycling classes—in their own home and on their own schedule." 2

               Specifically, Peloton and Mr. Foley allege that:

                      In 2011, Texas native John Foley was struggling to find time to
                      exercise. His favored workouts were in-studio cycling classes,
                      which provided him with the perfect mix of competition and
                      community. But as the president of e-commerce at Barnes &
                      Noble, and a husband and father of two, it was nearly impossible
                      for him to find time to schedule and attend in-studio classes. . . .
                      This led to the invention of the Peloton Bike, which Foley, along
                      with his co-founders, developed and brought to market in 2012. 3

                      The invention of the Peloton Bike solved two major problems for
                      would-be exercisers. First, it removed a significant constraint of
                      in-studio cycling classes, which are offered only at fixed locations
                      and times, by allowing riders the flexibility to access cycling
                      classes—in their own home and on their own schedule. Second, it
                      solved a problem faced by previous at-home stationary bikes—
                      rider boredom due to lack of variety and engagement, by providing
                      live and on-demand classes with an improved and more efficient
                      graphical user interface that not only recreates but enhances the
                      real-time competition and community engagement that has made
                      in-studio classes so popular.4
                                  4843
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 3 of 50 PageID #:



     1
         See, e.g., Complaint ¶¶ 1-2, 18, 24, 26.
     2
         Id. ¶ 3.
     3
         Id. ¶ 1.
     4
         Id. ¶ 3.
     Steven Feldman
     September 23, 2019
     Page 3

                       Foley began a journey that would see him and his co-founders
                       invent a new category of fitness equipment that provides the
                       immersive, fun and competitive in-studio cycling class experience,
                       at home, at any time.5

            The Complaint further alleges that these advances are embodied in the Peloton Bike
     product and described and claimed in the four asserted patents-in-suit, 6 which were purportedly
     invented by Mr. Foley and Messrs. Cortese, Feng, Sira, and Woolley:

                       To protect these and other innovations in the Peloton Bike, Foley
                       and Peloton applied for, and received, the U.S. Patents at issue in
                       this case.7

             Significant to this letter, the Complaint alleges that, rather than invent its own at-home
     competitive exercise bike, Flywheel produced "a copycat of the Peloton Bike experience" that
     infringes the Peloton patents:

                       In or around 2017, having witnessed Peloton's success—and
                       knowing that it had been losing customers to Peloton—Flywheel
                       decided it needed to shift gears. But rather than innovating and
                       investing, as Peloton had, Flywheel infringed the Peloton Patents
                       by creating a copycat of the Peloton Bike experience called the
                       "FLY Anywhere."8

                       While companies like Flywheel provided an exciting and
                       competitive in-studio experience, Peloton was the only company to
                       think beyond the studio experience—which has both time and
                       space constraints—to focus on creating the technology and product
                       that would allow the experience to be transported into the home. 9,10


     5
         Id. ¶ 24.
                                     4844
     6
       The patents-in-suit are
Case 2:18-cv-00390-RWS-RSP     U.S. Patent
                             Document 173-4Nos.
                                            Filed9,174,085, 9,233,276,
                                                  01/02/20 Page          9,861,855,
                                                                4 of 50 PageID #:     and 10,322,315 (Dkt.
     Nos. 64-1 to 64-4), the "'085," "'276," "'855," and "'315" patents.
     7
         Complaint ¶ 3; see also id. ¶¶ 43-48.
     8
         Id. ¶ 5.
     9
         Id. ¶ 53; see also id. ¶¶ 51-61.
     10
       Last Friday, Peloton filed a complaint in a second lawsuit accusing the same Flywheel product
     of infringing a fifth patent (U.S. Patent No. 10,022,590, the "'590" patent), which repeats many
     Steven Feldman
     September 23, 2019
     Page 4

     B.      The Actual Origin and Conception of the Alleged Inventions Described in Peloton's
             Patents

            While Flywheel's investigation and discovery are ongoing, evidence uncovered to date
     has revealed that:

             (1)    By at least July 2011—six months before Peloton was founded, 11 and a year
                    before Mr. Foley filed his earliest provisional patent application—Flywheel had
                    already conceived of and articulated, in a detailed 30-page document marked
                    "Confidential," the features and elements of, and issues that needed to be
                    addressed for, an at-home competitive exercise bike and business. See attached
                    Flywheel@Home Plan (FLYWHEEL0012411-40).

             (2)    As detailed in the attached chart, the core features and elements of the Peloton at-
                    home bike and at-home bike business that Mr. Foley and Peloton claim Mr. Foley
                    conceived of and invented—including an at-home exercise bike capable of
                    receiving streamed live and on-demand videos of cycling classes, and sensing,
                    comparing, and displaying on a "leaderboard" performance parameters of the
                    users—were all articulated by Flywheel in its July 2011 business plan several
                    months before Mr. Foley claims he began developing those features and elements.
                    See, e.g., id. at FLYWHEEL0012413, 12415, 12417-21, 12427, 12432-35
                    (describing that the "Flywheel@Home system recreates the studio experience in
                    the users [sic] own home" by streaming "live or recorded classes" to a "full color
                    touchscreen" "mounted on [a] physical bike," which "[d]isplay[s] sensor data and
                    stats comparison in real time" in a "dashboard style leaderboard").

             (3)    Indeed, the alleged problem to be solved by the at-home business that Mr. Foley
                    claims he conceived of in late 2011—in-studio cycling classes are offered only at
                    fixed locations and times, while an at-home business allows riders the flexibility
                    to access cycling classes in their own home on their own schedule—was already
                    articulated in Flywheel's July 2011 business plan. See, e.g., id. at
                                    4845
     of these baseless assertions.
Case 2:18-cv-00390-RWS-RSP         See173-4
                             Document  CaseFiled
                                            No. 01/02/20
                                                 2:19-cv-00317,
                                                         Page 5 ofDkt. No. 1.#: As
                                                                   50 PageID       you know, the '590
     patent, which issued in July 2018, is related to the patents-in-suit. There appears to be no
     legitimate reason for Peloton to file separate, piecemeal litigations concerning these related
     patents. This is yet another example of Peloton's improper use of the litigation process to impose
     undue burdens and expenses on Flywheel and to coerce Flywheel out of the market.
     11
        See, e.g., Form S-1 Registration Statement of Peloton Interactive, Inc. at 7 ("We were formed
     in 2012 as Peloton Interactive, LLC, a Delaware limited liability company."), available at
     https://www.sec.gov/Archives/edgar/data/1639825/000119312519230923/d738839ds1.htm.
     Steven Feldman
     September 23, 2019
     Page 5

                       FLYWHEEL0012414 ("The specifications for the Flywheel@Home system have
                       been outlined with the target customer in mind. Who is the target customer?
                       Similar to existing Flywheel students, but may be constrained by time or location
                       for access to Flywheel studios").

               (4)     And, although required to do so by the Court's local Patent Rules, Mr. Foley and
                       Peloton have produced no written evidence from late 2011 supporting their claim
                       that they conceived of and invented, respectively, any of the ideas for, or core
                       features and elements of, the Peloton at-home bike business that are described and
                       claimed in the patents-in-suit, which in fact were already conceived of and
                       articulated by Flywheel in its July 2011 confidential business plan.

             In short, it appears that Mr. Foley gained access to Flywheel's confidential information
     and misappropriated it as his own, and that Mr. Foley and Peloton have both benefitted
     financially from this misappropriation.

             Given the state of the documentary evidence, or in the case of Mr. Foley and Peloton, the
     lack of documentary evidence that should exist, and Mr. Foley's own prior statements shedding
     light on his credibility and approach to doing business (examples provided below), any
     suggestion that the similarities between the Flywheel-conceived @Home bike and business and
     Peloton's subsequent at-home bike and patents-in-suit are merely coincidence would not be
     credible. This conclusion is further supported by the degree to which the details and language of
     the July 2011 Flywheel @Home Plan reappear in both Mr. Foley's creation story pleaded in
     Peloton's Complaint and the Peloton patents-in-suit themselves. This overlap suggests that Mr.
     Foley and Peloton misappropriated Flywheel's ideas and work on an at-home competitive
     exercise bike, rather than independently coming up with the same ideas.

              As you know, in 2011 around the time Flywheel was developing the Flywheel@Home
     bike and business described in the Flywheel@Home Plan, Mr. Foley was a regular participant in
     Flywheel's studio cycling classes. 12 Mr. Foley claims that he first had the idea for Peloton and
     the Peloton Bike while attending a Flywheel class. 13 In addition to being a regular participant in
     Flywheel's classes, Mr. Foley also was a personal acquaintance of Flywheel senior managers,
                                    4846
     board members, and investors
Case 2:18-cv-00390-RWS-RSP  Documentwho
                                     173-4would
                                            Filed have  known
                                                  01/02/20 Pageabout
                                                                6 of 50Flywheel@Home
                                                                        PageID #:       and had access to


     12
          See, e.g., Complaint ¶¶ 1, 23 ("His favored workouts were in-studio cycling classes . . . .").
     13
        See, e.g., FLYWHEEL0012450 at 14:06-14:49 ("I was in a class . . . . I was doing Flywheel
     because of the leaderboard . . . . I was in a class one time and I said 'wow,' you could digitize
     this experience."), available at https://www.stitcher.com/podcast/msnbc/been-there-built-
     that/e/53930129?autoplay=true.
     Steven Feldman
     September 23, 2019
     Page 6

     Flywheel confidential and proprietary internal documents and communications like the July 2011
     Flywheel@Home Plan.

             Mr. Foley has alleged that he spontaneously came up with the idea for the Peloton Bike
     and business—and the features included in that product and described in Peloton's asserted
     patents-in-suit—when "a lightbulb went off" in late 2011,14 which is several months after the
     exact same idea and those exact same features were described in Flywheel's July 2011
     Flywheel@Home Plan. Peloton further alleges in the Complaint that in 2011, he shared his ideas
     with other future Peloton employees (such as Mr. Cortese), and disclosed those ideas to investors
     to raise the "initial seed investment" used to found Peloton and begin to "create the first
     prototype of the Peloton Bike" in 2012. 15

             As Peloton's counsel, you know that (1) pursuant to the Court's Patent Rule 3-2(b),
     Peloton was required by January 24, 2019 (for the '085, '276, and '855 patents) and July 26, 2019
     (for the '315 patent) to produce "[a]ll documents evidencing the conception, reduction to
     practice, design, and development of each claimed invention," and (2) Peloton had an obligation
     to ensure that such production was timely made. Presumably, you complied with these
     obligations. However, unlike Flywheel, which has documentary evidence from at least as early
     as July of its conception of the at-home bike business, Peloton has not produced anything to
     support Mr. Foley and Peloton's 2011 creation story. Instead, the documents identified by
     Peloton as providing evidence of its (purported) conception of the claimed inventions do not
     include any documents at all from 2011. And those documents do not include any documents
     showing how or when Mr. Foley (1) independently came up with the idea for an at-home
     competitive exercise bike, (2) shared that idea with the other Peloton co-founders and co-
     inventors to convince them to join his company, or (3) communicated that idea to potential
     investors. See generally Peloton_FW_000197-226, 896-940, and 943-1083 (cited in Peloton's
     January 24, 2019 and July 26, 2019 Infringement Contentions).


     14
        See, e.g., FLYWHEEL0012446 at 15:50-16:41 ("[Interviewer:] Do you talk to your wife right
     away, do you say 'I've got this amazing idea!' or was it more of a slow burn? . . . [Foley:] I think
     it came to me and I said 'I think you can digitize that experience and build a hardware and
                                     4847
     software platform for consuming
Case 2:18-cv-00390-RWS-RSP              fitness
                             Document 173-4      content
                                             Filed        at home.'
                                                   01/02/20  Page 7 ofSo, a lightbulb
                                                                       50 PageID #:   went off. . . .
     [Interviewer:] So take me back to 2011. I'm at your house and you're like 'Hey guy, I had this
     great idea!' What are you telling me? [Foley:] Yeah, it's effectively Peloton Bike. It was, here's a
     big screen, and here is a bike that talks to the screen, so you have metrics, and competition and
     motivation, you have a leaderboard . . . ."), available at https://www.npr.org/2019/04/05/
     710439824/live-episode-peloton-john-foley; FLYWHEEL0012485, available at https://www.
     inc.com/magazine/201605/kris-frieswick/peloton-studio-cycling-home-fitness.html.
     15
          See, e.g., Complaint ¶¶ 1, 23-28.
     Steven Feldman
     September 23, 2019
     Page 7

             In short, if Mr. Foley in fact conceived of the idea for an at-home competitive exercise
     bike in 2011 (as you plead in Peloton's Complaint), we certainly would expect to see documents
     from that timeframe—such as inventor notes and communications, user interface mockups,
     schematics, business plans, investor pitch books, and other documents—reflecting Mr. Foley's
     (purportedly) independent development of the idea for a new at-home competitive exercise bike
     product. It appears, however, that no such documents are included in Peloton's Patent Rule 3-
     2(b) production.

             In addition to the foregoing analysis, one must also consider that Mr. Foley and Peloton
     have repeatedly demonstrated that they are willing to omit or misrepresent facts about Peloton
     and its products. For example, when Peloton launched a Kickstarter campaign to sell Peloton
     Bikes and realized the current version of the bike "wobbled" unacceptably, Mr. Foley and
     Peloton admit that they "faked" the Kickstarter video in order to "sell something that [wasn't]…
     ready to be sold."16 When Mr. Foley and Peloton needed popular instructors to lead Peloton's
     studio classes they repeatedly attempted to hire and did hire away top Flywheel instructors in
     violation of both the instructors' employment agreements and an agreement between Peloton and
     Flywheel to not solicit or hire each other’s employees. 17 And in 2018, Mr. Foley represented to a
     CNBC reporter that Peloton was "profitable," when in fact Peloton's S1 filing the following year
     confirms that Peloton was not and had not been profitable at the time of these false and
     misleading statements.18 And Mr. Foley has stated that one of the "best" pieces of advice he ever
     received regarding how to run a business is that "[s]ometimes you have to rob a few gas stations
     on the way to the perfect crime."19


     16
        FLYWHEEL0012489, available at https://www.inc.com/magazine/201605/kris-
     frieswick/peloton-studio-cycling-home-fitness.html.
     17
        See, e.g., FLYWHEEL0012489-90, available at https://www.inc.com/magazine/201605/kris-
     frieswick/peloton-studio-cycling-home-fitness.html.
     18
        See FLYWHEEL0012524 ("[I]n an interview with CNBC in May 2018, Peloton cofounder
     and CEO John Foley told reporters that the startup was profitable. . . . In fact, according to its S-
     1, Peloton posted net losses for the past eight consecutive quarters."), available at https://
                                     4848
     www.inc.com/business-insider/peloton-ipo-losses-john-foley-profitable-cnbc.html.
Case 2:18-cv-00390-RWS-RSP  Document 173-4 Filed 01/02/20 Page 8 of 50 PageID #:
     19
       See FLYWHEEL0012458 ("What's the best piece of advice you've received? . . . 'Here are a
     few that come to mind: . . . Sometimes you have to rob a few gas stations on the way to the
     perfect crime. Building businesses from scratch is often not as pretty as you want. It's hard, and
     sometimes you have to make decisions that outsiders will question because [these choices are]
     unusual, confusing, and not perfect. But it's seldom as clean and straight of a path as you would
     have liked.'"), available at https://www.wellandgood.com/good-advice/peloton-john-foley-
     business-advice/.
     Steven Feldman
     September 23, 2019
     Page 8

             Other claims made by Mr. Foley and/or Peloton in this litigation already have been
     shown to be without support and untrue. For example, Peloton's June 19, 2019 Second Amended
     Complaint reasserts allegations from its prior pleadings that "[o]n information and belief"
     Flywheel investor Michael Milken "pressed for—and obtained—information from [Mr.] Foley
     about Peloton's technology and business strategy" and "provided this information to Flywheel,
     which then used this information to facilitate the development, sales and marketing of the
     infringing FLY Anywhere bike,"20 despite the fact that Mr. Milken himself had already been
     deposed at the time of that filing and testified that those allegations were categorically false. 21

              In summary, (1) by at least July 2011, Flywheel conceived of the idea for the
     Flywheel@Home competitive exercise bike and business with the same features that Peloton
     later incorporated into its own products and patents; (2) Mr. Foley was closely acquainted at
     that time with Flywheel and Flywheel employees, board members, and investors who would have
     known about Flywheel's plans for the Flywheel@Home bike; (3) Mr. Foley claims to have
     spontaneously had the idea for an identical at-home bike after Flywheel had described those
     features in its July 2011 business plan, but Peloton has produced no documents corroborating
     this purportedly independent invention; and (4) Mr. Foley and Peloton have demonstrated
     repeatedly that they are willing to misrepresent the truth and omit relevant facts regarding the
     company and its products in order to further Mr. Foley's and Peloton's interests. Together, these
     facts strongly suggest that Mr. Foley and Peloton did not, in fact, independently conceive of the
     (purported) inventions embodied in the Peloton Bike and described and claimed in its patents-in-
     suit (as Peloton pleads in the Complaint), and that, instead, those alleged inventions properly
     belong to Flywheel and were improperly misappropriated and falsely claimed as their own by
     Mr. Foley and Peloton.

     C.       As a Result of Mr. Foley's and Peloton's Misappropriation, the Peloton Patents are
              Invalid and Unenforceable, the Litigation Should be Dismissed With Prejudice, and
              Peloton is Liable to Flywheel for Damages and Other Appropriate Relief

            We are still evaluating the full scope of remedies available to Flywheel based on what we
     have uncovered to date regarding Mr. Foley's and Peloton's misappropriation of Flywheel's ideas
     and inventions.
                                  4849
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 9 of 50 PageID #:
           Nonetheless, as an initial matter, Peloton’s asserted patents-in-suit are plainly invalid for
     naming the improper inventors.


     20
          Complaint ¶ 6.
     21
       See, e.g., May 6, 2019 Milken Dep. Tr. at 71:8-11 ("Q. Did you share any information Mr.
     Foley provided to you at that investor conference with anyone at Flywheel? A. No.").
      Steven Feldman
      September 23, 2019
      Page 9

              The asserted patents-in-suit are also unenforceable in view of the inequitable conduct of
      Peloton and the inventors (Messrs. Foley, Cortese, Feng, Sira, and Woolley) in both failing to
      name the true inventors when they applied for the patents-in-suit and knowingly submitting false
      declarations that they were the true inventors of the patented subject matter. See, e.g., Cyber
      Acoustics, LLC v. Belkin Int'l, Inc., 988 F. Supp. 2d 1236, 1243 (D. Or. 2013) ("Where a party
      'fabricate[s] evidence to support [a] claim of inventorship,' the Federal Circuit has held that the
      conduct in question may give rise to a claim of inequitable conduct and render the patent
      unenforceable." (alterations in original) (quoting Advanced Magnetic Closures, Inc. v. Rome
      Fastener Corp., 607 F.3d 817, 830-32 (Fed. Cir. 2010))).

              Furthermore, Peloton does not own the inventions claimed in the patents-in-suit because
      it never received an assignment of such inventions from the true inventor(s), and therefore
      Peloton lacks standing to sue in this case.

               In addition, Mr. Foley and Peloton are liable for antitrust violations under Section 2 of
      the Sherman Act. Mr. Foley and Peloton engaged in anticompetitive conduct by fraudulently
      misrepresenting the identities of the original inventors in order to obtain the patents-in-suit, and
      asserting bad-faith claims for infringement of patents that Mr. Foley and Peloton know were
      fraudulently obtained and are invalid, unenforceable, and not owned by Peloton (as described
      above). Mr. Foley and Peloton also have the specific intent to "put an end to" sales of Flywheel's
      competing FLY Anywhere bike and monopolize what Peloton claims is an "at-home cycling
      market" in which Peloton is purportedly "the leader" with a dominant market share. Compare,
      e.g., Complaint ¶¶ 7, 43, 54, 115, with Garmin Ltd. v. TomTom, Inc., No. 2:06-CV-338, 2007
      U.S. Dist. LEXIS 74032, at *7-13 (E.D. Tex. Oct. 3, 2007) ("Enforcement of a patent procured
      by fraud on the Patent Office may be violative of § 2 of the Sherman Act . . . ." (quoting Walker
      Process Equip., Inc. v. Food Mach. & Chem. Corp., 382 U.S. 172, 174 (1965)), Conceptual
      Eng'g Assocs. v. Aelectronic Bonding, 714 F. Supp. 1262, 1264-71 (D.R.I. 1989) ("In sum, then,
      I find that the evidence is clear and convincing that the plaintiff brought the patent suit in bad
      faith, knowing that the patent was invalid because he had concealed the fact that there was a co-
      inventor; that the plaintiff intended to monopolize the relevant market, and pursued a campaign
      to do just that, as evidenced by the advertisements; and that the attempt to monopolize the
      market had a dangerous probability4850
                                             of success. Therefore, I find that the plaintiff has violated the
      Sherman Act."), Eon Corp.
Case 2:18-cv-00390-RWS-RSP           IP Holdings,
                              Document  173-4 FiledLLC   v. Landis+Gyr
                                                    01/02/20              Inc.,
                                                              Page 10 of 50     No.#:6:11-CV-00317, 2013
                                                                            PageID
      U.S. Dist. LEXIS 191810, at *17-18, *22-25 (E.D. Tex. May 17, 2013), report and
      recommendation adopted, 2013 U.S. Dist. LEXIS 191815 (E.D. Tex. July 30, 2013), and Alt.
      Electrodes, LLC v. Empi, Inc., 597 F. Supp. 2d 322, 330-31 (E.D.N.Y. 2009).

             Further still, Mr. Foley and Peloton are liable to Flywheel for at least violations of
      Section 43(a) of the Lanham Act, tortious interference with prospective economic advantage and
      business relations, defamation, injurious falsehood, trade libel, and related causes of action.
     Steven Feldman
     September 23, 2019
     Page 10

     Specifically, Mr. Foley and Peloton know both that Flywheel is the true inventor of the at-home
     competitive bike and business and that the Peloton patents claiming such bikes are invalid and
     unenforceable. Nonetheless, Mr. Foley and/or Peloton have falsely claimed in bad faith in this
     litigation that the Flywheel FLY Anywhere bike is "a copycat of the Peloton Bike" that infringes
     the Peloton patents. And Mr. Foley and/or Peloton have publicized those baseless allegations to
     potential Flywheel customers, business partners, and investors through media placements,
     subpoenas, and other actual and attempted communications and threats, such as Peloton's July
     29, 2019 letter addressed to all potential investors in Flywheel and Peloton's August 26, 2019
     subpoena served on Flywheel's potential business partner WeWork. See, e.g., Zenith Elecs.
     Corp. v. Exzec, Inc., 182 F.3d 1340, 1342-43, 1354-55 (Fed. Cir. 1999); Blue Spike, LLC v.
     Audible Magic Corp., No. 6:15-CV-584, 2016 U.S. Dist. LEXIS 93928, at *49-57 (E.D. Tex.
     Feb. 26, 2016), report and recommendation adopted, 2016 U.S. Dist. LEXIS 93926 (E.D. Tex.
     Mar. 28, 2016) (Schroeder, J.).

             We are pursuing the extent to which Mr. Foley's and Peloton's misappropriation and
     commercial exploitation of Flywheel's proprietary and confidential information and business
     plans, and Mr. Foley and Peloton's misrepresentations to the public, permit Flywheel to seek
     disgorgement of the revenues generated by Peloton from such improper conduct.

             In view of the foregoing, Flywheel demands that Mr. Foley and Peloton immediately:

             (1)     Dismiss with prejudice the claims for patent infringement Peloton is asserting
                     against Flywheel in both this lawsuit and in the additional lawsuit concerning a
                     related patent that Peloton filed last week;

             (2)     Grant Flywheel an unrestricted covenant-not-to-sue as to the Peloton patents-in-
                     suit and any other patents or pending patent applications describing the same
                     purported inventions;

             (3)     Reimburse Flywheel for its attorneys' fees and costs incurred in defending
                     Peloton's baseless claims;

               (4)   Either disclaim 4851
                                     all claims of the asserted patents-in-suit because those claims are
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 11 of 50 PageID #:
                     invalid and unenforceable (as Flywheel contends in this litigation and in the co-
                     pending inter partes review proceedings), or, if Peloton refuses to disclaim the
                     patent claims, petition the United States Patent and Trademark Office to correct
                     the inventorship of the patents-in-suit (and any other patents or pending patent
                     applications describing the same purported inventions); and
      Steven Feldman
      September 23, 2019
      Page 11

             (5)     Pay damages to Flywheel adequate to compensate it for the losses incurred as a
                     result of Peloton's improper misappropriation of Flywheel's inventions and false
                     assertions that Mr. Foley and Peloton had conceived of those inventions in an
                     amount either agreed to by the parties or determined through a mediation process.

               Please let us know by no later than Wednesday, September 25, 2019 whether Mr. Foley
      and Peloton agree to these demands. If Mr. Foley and Peloton do not agree to these demands,
      Flywheel will pursue all appropriate claims and remedies from all persons participating in or
      enabling the improper conduct above to obtain compensation and injunctive relief as a result of
      Mr. Foley's and Peloton's improper conduct and wrongful prosecution of the claims in this
      litigation.



                                                                Sincerely,

                                                                s/ Jeffrey S. Ginsberg

                                                                Jeffrey S. Ginsberg




                                   4852
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 12 of 50 PageID #:
Steven Feldman
September 23, 2019
Page 12



July 2011 Flywheel@Home Plan                Peloton Pleadings and Assertions             Peloton's Asserted Patents22

"The proposed Flywheel@Home             "Foley established Peloton with the goal         "To improve the experience and provide
system recreates the studio experience of creating a product that would bring            a more engaging environment, gyms
in the users own home . . .             the in-studio exercise class experience          offer classes such as cycling classes
                                        directly into a person's own home.               where the instructor and participants
The key is to enable home users to feel This led to the invention of the Peloton         exercise on stationary bikes
like they are part of a class, even if  Bike, which Foley, along with his co-            accompanied by music. . . .
they are thousands of miles away"23     founders, developed and brought to
                                        market in 2012. . . .                            [T]hey are unavailable to many
                                                                                         potential users, generally are very
                                            Foley told Cortese that he believed          expensive, and often sell-out so that
                                            there was a large, untapped market           even users in a location convenient to
                                            available if they could just figure out      the cycling studio cannot reserve a
                                            how to allow cycling fans to access the      class. The present invention addresses
                                            best instructors and have the same in-       these problems, providing a stationary
                                            studio cycling class experience at any       bike that incorporates multimedia inputs
                                            time, no matter where they live and          and outputs for live streaming or


                                            4853
         Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 13 of 50 PageID #:

22
  All four asserted patents-in-suit share substantially the same specification. The citations in this chart are to the
specification of Peloton's '085 patent.
23
     FLYWHEEL0012413.
Steven Feldman
September 23, 2019
Page 13

July 2011 Flywheel@Home Plan                   Peloton Pleadings and Assertions             Peloton's Asserted Patents22

                                               no matter how busy their schedules           archived instructional content, socially
                                               are."24                                      networked audio and video chat,
                                                                                            networked performance metrics and
                                                                                            competition capabilities, along with a
                                                                                            range of gamification features."25

"The specifications for the                    "The invention of the Peloton Bike           "All of these class-based experiences,
Flywheel@Home system have been                 solved two major problems for would-         however, are accessible only at
outlined with the target customer in           be exercisers. First, it removed a           specific times and locations. . . . The
mind . . . Who is the target customer?         significant constraint of in-studio          present invention addresses these
Similar to existing Flywheel students,         cycling classes, which are offered only      problems . . . ."28
but may be constrained by time or              at fixed locations and times . . . ."27
location for access to Flywheel
studios"26
"Flywheel@Home Bike Hardware . . .             "The Peloton Bike is the first ever at-      "Referring generally to FIGS. 1-12, in
Custom or off-the-shelf tablet to be           home exercise bike that incorporates a       various exemplary embodiments the
mounted on physical bike . . . Rapid           sophisticated graphical user interface—      stationary bike 102 may be equipped



25                                              4854
     Col. 1:32-50.
           Case 2:18-cv-00390-RWS-RSP   Document 173-4 Filed 01/02/20 Page 14 of 50 PageID #:
26
     FLYWHEEL0012414.
27
     Complaint ¶¶ 3, 23, 42.
28
     Col. 1:40-45.
Steven Feldman
September 23, 2019
Page 14

July 2011 Flywheel@Home Plan                    Peloton Pleadings and Assertions          Peloton's Asserted Patents22

access to live or recorded classes . . .        presented on a 22-inch HD, multitouch with one or more large display screens
7-11" streaming video capable indoor            tablet—that displays live and on-        104, cameras, microphones, and
cycle with stats readout on full color          demand cycling classes led by some of speakers or other audio outputs.. . . .
touchscreen . . .                               the world's most elite instructors."30
                                                                                         Display screen 104 may be driven by a
Bike comes with dedicated tablet,               "Its displays are customized, waterproof user input device such as a
operating Android"29                            Android tablets . . . ."31               touchscreen, mouse, or other device. . .
                                                                                         .

                                                                                          In various exemplary embodiments, the
                                                                                          user interface may be run through a
                                                                                          local program or application using the
                                                                                          local operating system such as an
                                                                                          Android or iOS application . . . ."32

"Flywheel@Home Bike Hardware . . .              "The Peloton Bike uses sensors to         "In various exemplary embodiments,
                                                measure the rider's performance and       the stationary bike 102 may be
                                                can display a leaderboard comparing       equipped with various sensors that can

29
     FLYWHEEL0012413, 12415, 12419, 12421, 12427, 12432, 12434.
                                              4855
30
     Complaint ¶¶ 2, 17, 26.
         Case 2:18-cv-00390-RWS-RSP   Document 173-4 Filed 01/02/20 Page 15 of 50 PageID #:

31
  FLYWHEEL0012477, available at https://dealbook.nytimes.com/2014/04/24/investors-bet-on-live-streamed-spinning-
classes-in-the-home/.
32
     Col. 4:16-20, 5:29-32, 5:54-55, 10:7-10.
Steven Feldman
September 23, 2019
Page 15

July 2011 Flywheel@Home Plan               Peloton Pleadings and Assertions             Peloton's Asserted Patents22

Integrated sensor data readings . . .      the rider's performance at each point        measure a range of performance
                                           in the class with the performance of         metrics from both the stationary bike
Display sensor data and stats              every other rider that is currently          and the rider, instantaneously and/or
comparison in real time . . .              taking—or has ever taken—the same            over time. . . .
                                           class. This "Leaderboard" utilizes
Rank and performance on dashboard          Peloton's patented technology to             A leaderboard 234 may also be
style leaderboard . . .                    show Peloton riders how their                displayed to allow the user to see
                                           performance ranks in comparison to           their performance in comparison to
                                           all other riders that have taken that same   others taking the same class."
                                           class, past and present, at every point in
                                           the class. . . .




                                           4856
        Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 16 of 50 PageID #:
Steven Feldman
September 23, 2019
Page 16

July 2011 Flywheel@Home Plan                  Peloton Pleadings and Assertions            Peloton's Asserted Patents22

Competition Class Screen




                                                                                                                         35


                                              Above: The Peloton Graphical User
                                              Interface and Leaderboard"34
View
- Display live video feed of instructor
- Play live classroom audio
- Class scoreboard overlaid on video
- Your stats, RPM, Torque, Time"33
                                              4857
           Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 17 of 50 PageID #:
33
     FLYWHEEL0012413, 12415, 12417-18, 12427.
34
     Complaint ¶¶ 2, 19.
35
     Col. 4:66-5:2, 7:51-55, Fig. 8.
Steven Feldman
September 23, 2019
Page 17

July 2011 Flywheel@Home Plan                Peloton Pleadings and Assertions            Peloton's Asserted Patents22

"Key elements of the Flywheel             "Peloton has borrowed a lot from                 "To improve the experience and provide
Experience:                               boutique studios and what riders are             a more engaging environment, gyms
...                                       addicted to, starting with the                   offer classes such as cycling classes
                                          charismatic instructor. 'Instructors             where the instructor and participants
Instructor energy, charisma, and          who can command an audience and                  exercise on stationary bikes
encouragement . . .                       have great fitness knowledge are                 accompanied by music. The instructor
                                          arguably like actors, they should be paid and music combine to motivate
Ability to see others in classroom by     as such.' . . . During a session, the            participants to work harder and
looking around . . . Placement of bike center of the screen is devoted to the              maintain better pedal cadence or tempo.
in dark room, illuminated only by         spotlighted instructor, although                 More recently, boutique cycling studios
streaming classroom video on screen . several cameras positioned around                    have taken the cycling class concept to
..                                        the live studio cut to the riders from           dedicated spaces to create even more
                                          time to time in all their sweaty,                powerful class experiences. . . .
As music and the instructor's             inspiring glory. Another layer of
commands are essential to the             motivation comes from the music, and Recording equipment including
Flywheel studio experience, and           the hefty fees Peloton is forking over           microphones and one or more cameras
enhance the sense of a social workout . . for rights to the good stuff ('maybe 10          can be used to capture the instructor
.                                         percent of every monthly subscriptions,' and/or participants during the class. .
                                          Foley speculates), so you won't be               ..
directly integrate the application into
                                          riding  to elevator music. Although
social media outlets"36                     4858                                           In various exemplary embodiments, the
                                          you'll
        Case 2:18-cv-00390-RWS-RSP Document      technically
                                             173-4             be riding
                                                    Filed 01/02/20       alone,
                                                                    Page 18 of 50 PageID #:
                                          Peloton has pretty tricked out social            system may incorporate various social
                                          elements such that you might never feel networking aspects such as allowing

36
     FLYWHEEL0012413, 12417.
Steven Feldman
September 23, 2019
Page 18

July 2011 Flywheel@Home Plan                   Peloton Pleadings and Assertions             Peloton's Asserted Patents22

                                               that way. Because you can sign in via        the user to follow other riders, or to
                                               Facebook Connect, you can see who            create groups or circles of riders."38
                                               among your pals wants to ride with you
                                               . . . ."37
"Bike with Tablet . . . Price                  "The Peloton Bike retails for $1995,         "The user interface can also be used to
Benchmark . . . $1900-2200 . . .               and riders pay $39 per month for a           access the system to update profile or
Flywheel's profit will be driven by            subscription to Peloton's exclusive live     member information, manage account
subscriptions . . . . This may be              and on-demand cycling classes as well        settings such as information sharing,
achieved by breaking even or                   as other exercise content."40                and control device settings."42
subsidizing cost of the equipment"39
                                               "Peloton says its bikes are sold near
                                               cost; the profits come from selling
                                               subscription content."41

37
  FLYWHEEL0012469-70, available at https://web.archive.org/web/20161003085056/https://www.wellandgood.com/good-
sweat/peloton-to-revolutionize-spinning-at-home/.
38
     Col. 1:32-39, 10:46-52, 7:61-64.
39
     FLYWHEEL0012420.
                                                4859
40
     Complaint ¶ 21.
         Case 2:18-cv-00390-RWS-RSP     Document 173-4 Filed 01/02/20 Page 19 of 50 PageID #:

41
 FLYWHEEL0012546, available at https://www.barrons.com/articles/wearable-technology-with-pedals-and-wheels-
1418445513.
42
     Col. 6:7-17.
Steven Feldman
September 23, 2019
Page 19




                                          4860
       Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 20 of 50 PageID #:
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 21 of 50 PageID #:
                                   4861
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 22 of 50 PageID #:
                                   4862
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 23 of 50 PageID #:
                                   4863
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 24 of 50 PageID #:
                                   4864
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 25 of 50 PageID #:
                                   4865
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 26 of 50 PageID #:
                                   4866
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 27 of 50 PageID #:
                                   4867
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 28 of 50 PageID #:
                                   4868
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 29 of 50 PageID #:
                                   4869
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 30 of 50 PageID #:
                                   4870
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 31 of 50 PageID #:
                                   4871
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 32 of 50 PageID #:
                                   4872
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 33 of 50 PageID #:
                                   4873
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 34 of 50 PageID #:
                                   4874
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 35 of 50 PageID #:
                                   4875
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 36 of 50 PageID #:
                                   4876
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 37 of 50 PageID #:
                                   4877
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 38 of 50 PageID #:
                                   4878
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 39 of 50 PageID #:
                                   4879
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 40 of 50 PageID #:
                                   4880
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 41 of 50 PageID #:
                                   4881
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 42 of 50 PageID #:
                                   4882
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 43 of 50 PageID #:
                                   4883
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 44 of 50 PageID #:
                                   4884
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 45 of 50 PageID #:
                                   4885
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 46 of 50 PageID #:
                                   4886
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 47 of 50 PageID #:
                                   4887
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 48 of 50 PageID #:
                                   4888
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 49 of 50 PageID #:
                                   4889
Case 2:18-cv-00390-RWS-RSP Document 173-4 Filed 01/02/20 Page 50 of 50 PageID #:
                                   4890
